86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnnie W. TODD, a/k/a John W. Todd, a/k/a Kristopher S.Kollyns, Plaintiff-Appellant,v.James SEWELL;  Wayne Hyatt;  Terry Brooks;  L. Westfield;Parker Evatt, Defendants-Appellees,andJohnny JACOBS, Defendant.
No. 93-6890.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1996.Decided May 24, 1996.

Johnnie W. Todd, Appellant Pro Se.
Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for Appellees.
Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Todd v. Evatt, No. CA-92-1060-8-17 (D.S.C. Aug. 6, 1993).   We dismiss as moot Appellant's motion to correct the record to reflect the correct district court number.   To the extent that both of Appellant's names are reflected in this opinion, we grant Appellant's motion to amend the caption.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED